—Appeal by the de*406fendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 9, 1993, convicting her of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that she was deprived of her right to be present at all material stages of the trial because she was allegedly absent during various sidebar conferences held both during jury selection and during trial (see, People v Rodriguez, 85 NY2d 586; People v Antommarchi, 80 NY2d 247). However, the record does not support a finding that the defendant was absent during any material portion of the trial (see, People v Rodriguez, supra; People v Kinchen, 60 NY2d 772; People v Neal, 205 AD2d 711).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Ritter and Copertino, JJ., concur.